Title: To Alexander Hamilton from John J. U. Rivardi, 22 August 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara Augst. 22d. 1799—
          
          I have the honor to inform you that Lieutenant Visscher with 22 Men arrived on the 17th. Instt. from Oswego; where agreeable to your direction a Non Comissioned Officer & four privates were left to take care of the Stores which might be forwarded through that Post. I must observe however that Mr. Visscher represents the Serjeant left behind as a man not to be trusted & I Should relieve him imediately in consequence of that information if I had in this Garrison a man whom I could confide in. I detained Enoch Humphrey here on account of the Court of Inquiry—when that is over he would, if he had his warrant as a Cadet, be a very proper person to Send to Oswego—I Should regret however to remove him from a place where he might be equally usefull & where he could acquire information. If therefore it was possible to Send by the return of Captain Thompson a Serjeant of Known probity to relieve the one now at Oswego, it would be in my opinion attended with advantage. I am Sorry to Say that the troops last arrived are worse than recruits because they Know no more & have acquired the habit of Idleness & carelessness I Shall have them drilled daily untill they can be put on a footing with the old garrison. Several men belonging to the Artillery are much under Size—I wish it was possible to transfer them to the Infantry in lieu of Some who are tall enough.
          I beg leave to request your directions how to act with regard to the provisions brought with the troops from Oswego—They have been receipted for in behalf of the United States by Mr. Visscher to the contractor. The Comissary therefore refuses to take them & their condition which will Shortly be ascertained is Such I fear that it will afford a New proof of the impropriety of Officers receipting for more than the exigencies of their Comand. These provisions date yet from the time at which Captn. Bruff took possession of Oswego & Niagara—of course they must be Old & in great measure unfit for issues—I ordered an examination—the result of which I shall have the honor to comunicate by next Post.
          With regard to Captain Thompson I thought it indispensable to hasten his departure—The Season being So far advanced already that the least delay would render his return precarious—for the Same reason I thought I could indulge him with Some assistance—permitted him therefore to purchase a boat for the Use of the public, (as we are in great want of one) & promised him the use of it with three men as far as Schenectada where he will find them on his return to this Garrison—his family is numerous & Shall be happy if I meet your approbation in granting that Indulgence—
          Permit me Sir, to observe before I conclude this letter that the reinforcement we received is but triffling compared to the exigencies of the Garrison. The troops here hardly amount to a Company—& I could wish, as Mr. Tallman is Anexed to Captain Thompson that he could be ordered to join him with the few men left with him at Detroit Should Mackinac be evacuated I See No impropriety of in that measure.
          The Number of Sick is considerably increased—which makes me wish for the Speedy arrival of a Surgeon or Mate—I would have detained Doctor Brown who passed through this Post, if he had not had positive orders to repair to West-Point.
          I have drawn on the Secretary of War for the Passage of the detachment that came from Oswego—I hope the Note will be honoured—The Captain would not receive any order on Mr. Glen—as he owes him yet a ballance of fifty dollars Since the cession of the Posts to us
          With the Most respectfull consideration I have the honor to be Sir Your Most Obedient & very humble Servant
          
            J J Ulrich Rivardi
            Majr. 1st. Regt. A&E.
          
          Major General Ar. Hamilton
        